Citation Nr: 0019221	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran was honorably discharged in June 1974 with over 
twenty six years of active duty service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to service connection for 
diabetes mellitus.


REMAND

As more information and evidence is needed to ascertain 
whether this claim is well grounded, the Board will order 
additional development on remand.  38 U.S.C.A. § 5103(a) 
(West 1991) (duty to ensure that the application for benefits 
is complete for a determination of the claim).  Specifically, 
the record reflects that additional service department 
medical records that have not been obtained by VA may be 
available and relevant to the claim.  The veteran has 
indicated treatment at various U.S. Navy and Air Force 
medical facilities throughout the world since military 
retirement, to include those located: in the Philippines; in 
Rota, Spain; at Elgin Air Force Base; and at Ft. Walton 
Beach, Florida.  However, these pertinent records have not 
been associated with the claims folder.  Prior to rendering a 
final decision with regard to service connection, VA has a 
responsibility to obtain all service department and military 
retiree treatment records.  See Hayre v. West, 188 F. 3d 1327 
(Fed. Cir. 1999).  This obligation is particularly applicable 
when the records in question are in the control of a 
governmental agency.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
should also be requested to identify all 
of the various service department medical 
facilities that have treated him since 
military retirement, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with any non-VA source he 
identifies.  The RO should proceed with 
all reasonable follow-up referrals that 
may be indicated.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

2.  The RO should also contact the 
National Personnel Records Center, and 
request that they conduct a search and 
provide copies of any additional 
enlistment and separation examination 
reports, as well as any additional 
inpatient, clinical, hospital or 
laboratory reports corresponding to the 
veteran's lengthy active duty service.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by this inquiry.  All records received in 
response to this request, including 
documentation of any negative results of 
search inquiries, should be associated 
with the claims folder.

3.  Following completion of the above, 
the RO should ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claim of service connection for 
diabetes mellitus.  If the determination 
remains adverse to the veteran, the RO 
should furnish him and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), and accord 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

